BUSSEY, Judge.
Appellant, Danny Eugene Boyce, hereinafter referred to as defendant, was charged, tried and convicted in the District Court of Oklahoma County, for the offenses of Possession of Marihuana (CRF-70-3331) and Possession of Narcotics (CRF-70-3379). His punishment was fixed at three (3) years imprisonment on the narcotics charge and four (4) years imprisonment on the marihuana charge, such sentences being subsequently suspended by the trial court. From said judgments and sentences a timely appeal has been perfected to this Court.
We do not deem it necessary to recite a statement of facts, in that the same was set forth in detail in the companion case of Bednar and Hall v. State, Okl.Cr., 506 P.2d 568, handed down this date.
For the reasons set forth in Bednar and Hall v. State, supra, we are of the opinion that the judgments and sentences must be reversed and remanded with instructions to dismiss.
BLISS, P. J., and BRETT, J., concur.